Citation Nr: 0322772	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  95-16 832	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a simple comminuted surgical fracture of the neck and 
greater tuberosity of the right humerus with traumatic 
capsulitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1958 to 
July 1958.  In addition, he had subsequent service with the 
United States Air Force until May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the 
St. Petersburg RO continued the noncompensable disability 
evaluation previously assigned to the service-connected 
residuals of a simple comminuted surgical fracture of the 
neck and healed greater tuberosity of the right humerus.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of his increased rating claim.  By a November 1998 rating 
action, the RO redefined this service-connected disability as 
residuals of a simple, comminuted, surgical fracture of the 
neck and greater tuberosity of the right humerus with 
traumatic capsulitis and awarded a compensable evaluation of 
10 percent for this disorder, effective from June 20, 1994.  

In July 1999, the Board remanded the veteran's increased 
rating claim to the RO for further evidentiary development.  
Later in the same month, pursuant to a change in the 
veteran's residence, his claims folder was transferred to the 
VA Regional Office in Winston-Salem, North Carolina (Winston-
Salem RO).  

Following completion of the requested development, the 
Winston-Salem RO, in February 2002, returned the veteran's 
case to the Board.  Thereafter, in May 2002, the Board denied 
the veteran's increased rating claim on both schedular and 
extraschedular bases.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2003, the Court issued an Order vacating the May 
2002 decision and remanding it to the Board for further 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)), including in particular Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  Accordingly, the case was returned to the 
Board for action consistent with the Court's Order.  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of the veteran's 
appeal.  Specifically, on November 9, 2000, the President 
signed into law the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West 2002).  See also, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Review of the claims folder in the present case indicates 
that, in a February 2001 letter, the RO notified the veteran 
of the recent passage of the VCAA, including VA's duty to 
notify and duty to assist (in the procurement of evidence) 
provisions contained therein.  In addition, the RO informed 
the veteran, with regard to his increased rating claim, the 
type of evidence necessary to support a grant of the issue 
and listed the efforts that it had rendered to obtain this 
information.  Further, the RO notified the veteran of the 
type of evidence needed from him.  Significantly, however, a 
complete and thorough review of the claims folder appears to 
indicate that the veteran has not been informed of the 
specific provisions of the VCAA.  

Moreover, in a statement received at the Board in July 2003, 
the veteran cited recent treatment for his service-connected 
neck and right shoulder disability at several medical 
facilities, including the VA Hospital in Washington, D.C.; 
the Duke Medical Center; and a facility in Salisbury, North 
Carolina.  A complete and thorough review of the claims 
folder indicates that copies of records from these medical 
facilities have not been obtained and associated with the 
file.  

In this regard, the Board also notes that, in June 1998, the 
veteran was awarded disability benefits from the Social 
Security Administration (SSA).  While a copy of the decision 
granting such benefits has been received and associated with 
the veteran's claims folder, the medical evidence used as 
support for this award have not been procured.  On remand, 
the RO should attempt to obtain this information.  

Furthermore, the veteran has not undergone a VA examination 
of his service-connected neck and right shoulder disability 
since March 2000.  Consequently, on remand, the veteran 
should be accorded a current VA evaluation of this 
service-connected disorder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered neck and 
right shoulder treatment to him in the 
past two years.  The Board is 
particularly interested in records of 
treatment that the veteran has received 
from the Duke Medical Center since 
January 2002 and from the medical 
facility in Salisbury, North Carolina 
since January 2002.  After furnishing the 
veteran the appropriate release forms, 
obtain the complete clinical records from 
each health care provider identified by 
the veteran that have not been previously 
procured and associated with the claims 
folder.

2.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to his neck and right shoulder 
treatment from the VA Hospital in 
Washington, D.C. since December 2002 and 
from the VA Medical Center (VAMC) in 
Salisbury, North Carolina since November 
2001.  

3.  The RO should also procure copies of 
the evidence used in support of the June 
1998 grant of SSA disability benefits.  
All available documents should be 
associated with the veteran's claims 
folder.  

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and extent of the 
service-connected residuals of a simple 
comminuted surgical fracture of the neck 
and greater tuberosity of the right 
humerus with traumatic capsulitis.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent neck and right shoulder 
pathology found on examination should be 
noted in the report of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should, with 
regard to the service-connected residuals 
of a simple comminuted surgical fracture 
of the neck and greater tuberosity of the 
right humerus with traumatic capsulitis, 
specifically discuss the presence 
(including frequency and extent) or 
absence of malunion (including any 
moderate or marked deformity) of the 
humerus, recurrent dislocation of the 
humerus at the scapulohumeral joint 
(involving either frequent episodes and 
guarding of all arm movements or 
infrequent episodes and guarding of 
movement only at the shoulder level), a 
fibrous union of the humerus, a nonunion 
of the humerus (involving a false flail 
joint), a loss of the head of the humerus 
(with a flail shoulder), a nonunion of 
the clavicle or scapula with loose 
movement, and a dislocation of the 
clavicle or scapula.  

Further, after reviewing the veteran's 
claims folder as well as interviewing and 
examining him, the examiner should, with 
regard to the service-connected residuals 
of a simple comminuted surgical fracture 
of the neck and greater tuberosity of the 
right humerus with traumatic capsulitis, 
state the ranges of motion of the 
veteran's right shoulder and should 
discuss whether the veteran's right 
shoulder exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the veteran uses his right shoulder 
repeatedly over a period of time.  

5.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
a disability rating greater than 
10 percent for the service-connected 
residuals of a simple comminuted surgical 
fracture of the neck and greater 
tuberosity of the right humerus with 
traumatic capsulitis.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal 
(including the specific provisions of the 
VCAA) as well as a summary of the 
evidence received since the issuance of 
the last SSOC in November 2001.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



